      Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 1 of 18 Page ID #:1



      JUSTIN H. WILKES                                                          JULY 15 2021
     1727 ½ Webster Avenue
       Los Angeles, CA 90026
     Telephone: (360) 362-8172                                                     RS

       Email: justicewithjustin@gmail.com

      Self-Represented






 

 
                               UNITED STATES DISTRICT COURT
 
                              CENTRAL DISTRICT OF CALIFORNIA



      JUSTIN H. WILKES,                            )   Case No.: 2:21-CV-05818-GW-MAAx
                                                )
                              Plaintiff,           )   COMPLAINT FOR DAMAGES
                                                )
                                                   )   (1) RACE DISCRIMINATION

            v.                                     )
                                                   )   JURY TRIAL DEMANDED
   NETFLIX, INC.,                               )
                                                   )
                        Defendant.              )
                                                   )
                                                 )
                                                   )
                                                 )
                                                   )
 


                                   JURISDICTION AND VENUE


         1.     This Court has subject matter jurisdiction pursuant to 42 U.S.C. § 2000e-

      5(f)(3) because each United States district court subject to the jurisdiction of the United

      States shall have jurisdiction of actions brought under this title. Federal question


   jurisdiction exists pursuant to 28 U.S.C. § 1331 because this civil action arises under
 
      the laws of the United States.
 




                                       COMPLAINT FOR DAMAGES - 1
      Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 2 of 18 Page ID #:2

      




            2.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) and 42 U.S.C. 2000e-

      5(f)(3) because a substantial part of the events giving rise to this claim occurred in this

      district and because Plaintiff would have worked in this district but for the alleged


    unlawful employment practice by Defendant.

                                           INTRODUCTION
 

           3.     This action is brought pursuant to Title VII of the Civil Rights Act of
 
      1964, 42 U.S.C. § 2000e et seq, which prohibits employment discrimination based on


   race. This action alleges that Defendant discriminated against Plaintiff because of

      Plaintiff’s race as Black or African American. Plaintiff seeks damages in an amount



      sufficient to compensate Plaintiff for Plaintiff’s loss resulting from Defendant’s

   conduct. Plaintiff hereby requests a jury trial on this matter.

                                               PARTIES
 

          4.     Plaintiff JUSTIN H. WILKES is an individual and resident of Los Angeles
 
      County, California.



            5.     Defendant NETFLIX, INC. is a Delaware domestic corporation, with its

      principal place of business at 100 Winchester Circle, Los Gatos, CA 95032.

                                                     


                                                  

                                                     
 

 
                                                     


                                                     

                                       COMPLAINT FOR DAMAGES - 2
      Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 3 of 18 Page ID #:3

      




                                     STATEMENT OF FACTS

            A.     Defendant’s Discriminated Against Plaintiff in Violation of Title VII


                 of the Civil Rights Act of 1964

            6.     This is an action for damages based upon Defendant’s practice of


     employment discrimination against Plaintiff in violation of Title VII of the Civil
 
      Rights Act of 1964, 42 U.S.C. § 2000e et seq.
 

         7.     Plaintiff is Black or African American.

            8.     Around May 24, 2020 and June 24, 2020, Plaintiff applied for two legal


   positions with Defendant. Defendant sought applicants to fill a Business and Legal

      Affairs Associate and a Counsel position in post-production studios all in Los



      Angeles, CA.

 
            9.     Defendant intentionally discriminated against Plaintiff. As a result,
 

 
      Plaintiff suffered severe mental and emotional distress.


            10.    On May 14, 2020, Defendant caused on numerous occasions Plaintiff



      interruptions with the positions. Defendant shared information with Plaintiff that
   Defendant’s Talent team was in search of qualified candidates for the position.

      Defendant suggested that Plaintiff have a conversation with Defendant’s Talent team.


   Defendant then coordinated an interview by telephone on May 29, 2020.
 
            11.    On May 29, 2020, during an interview, Ms. Agero explained to Plaintiff
 



                                                     

                                      COMPLAINT FOR DAMAGES - 3
      Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 4 of 18 Page ID #:4

      




      Defendant’s hiring process. Ms. Agero shared numerous insights about the position.

      As a follow-up to their conversation on May 14, 2020, Ms. Agero noted new

      opportunities in legal with Plaintiff.



            12.    Ms. Agero also explained having 21 years of in-house legal experience.

      Ms. Agero having owned and operated a firm for four. Ms. Agero shared running a
 

     couple of film companies, which provided Ms. Agero operational experience. Ms.
 
      Agero explained that this experience was critical in building out an infrastructure for


   Defendant’s Legal team. Ms. Agero explained being partial to in-house legal practice,

      which Plaintiff found attractive. Ms. Agero emphasized specializing in drafting and



      having a broad swath of skills, which Plaintiff sought in a hiring manager.


            13.    Ms. Agero shared a storied journey being hired by Defendant. Ms. Agero


 
      mentioned being placed on work travel to Iceland within the first week of the job.

    Ms. Agero shared Reed Hasting’s famous quote “we suck compared to how good we
 
      are going to be” at a highpoint in their conversation. Ms. Agero concluded by


   referring Plaintiff to Defendant’s Talent team for next steps.

            14.    Following Plaintiff’s interview on May 29, 2020, Defendant’s conduct


   changed.

            15.    On June 2, 2020, Ms. Agero referred Plaintiff to Defendant’s Recruiter


    Sabrina Eisenbrei. Ms. Agero shared that Ms. Eisenbrei managed hiring for Ms.
 
      Agero’s position. At the same time, Ms. Agero also referred Plaintiff for the Counsel

                                                    

                                       COMPLAINT FOR DAMAGES - 4
      Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 5 of 18 Page ID #:5

      




      position separately. Ms. Agero shared knowing the hiring manager for the role. Ms.

      Agero shared that the role would satisfy Plaintiff’s interest, which Ms. Agero

      garnered from their previous conversation.



              16.   Ms. Agero then instructed Plaintiff to review Defendant’s Culture

      Memo, which Defendant is famously known by as part of Defendant’s hiring process.
 

     Ms. Agero shared that Defendant values curiosity and forthrightness. Ms. Agero
 
      shared that Defendant welcomes relevant questions regarding the Culture Memo


   during the interview process. Ms. Agero also explained next steps. Ms. Agero noted

      that:


                 “…the usual process over here would be that you would

                    formally apply for a position (through our website) and then


 
                    one of our very capable screeners would schedule an intro call,

                  then perhaps a talent recruiter would schedule a call to get to
 
                    know a little more about you and determine whether it makes


                 sense to move forward to a “manager screening” (which would

                    mean speaking to the hiring manager for the role). There are


                 steps beyond that, of course, but you’ve sort of skipped past the

                    initial couple of screenings since you came to me directly and

                    we have already had our initial conversation.”
 

 
      However, Defendant caused Plaintiff to complete the steps that Ms. Agero mentioned

                                                    

                                       COMPLAINT FOR DAMAGES - 5
      Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 6 of 18 Page ID #:6

      




      that Plaintiff had surpassed.

            17.    Concluding their conversation around next steps, Plaintiff began to


    question Defendant’s motives.

            18.    In a discussion around the coverage of the nationwide unrest and


     ongoing protests of George Floyd’s death, which sparked protests across the nation,
 
      Ms. Agero mentioned “struggling to be a better listener and ally to the Black
 
      community.” Ms. Agero commented that “I am profoundly saddened by the events


   that have led us here.” Plaintiff felt uneasy.

            19.    After each interview, Ms. Agero guided Plaintiff through the interview


   process. Ms. Agero provided Plaintiff support.



            20.    Defendant then caused a delay in Plaintiff’s following interview with

    Ms. Eisenbrei.
 

 
            21.    On June 11, 2020, to further delay, Ms. Agero reached out to wish

   Plaintiff happy birthday, which further gave Plaintiff the impression that Plaintiff

      would be hired on with Defendant. At that time, Ms. Agero offered to nudge Ms.


   Eisenbrei once again to reach out to schedule an interview.

            22.    Ms. Agero thereafter shared resources for Plaintiff to read to further


   prepare for the demands of the positions. Ms. Agero noted that the resources were
 
      critical to better craft language in deals negotiated by Defendant’s Legal team.
 



                                                       

                                        COMPLAINT FOR DAMAGES - 6
      Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 7 of 18 Page ID #:7

      




            23.    On June 19, 2020, Ms. Eisenbrei reached out to schedule an interview on

      June 24, 2020. The subject line of Ms. Eisenbrei’s email stated “Refferal,” which

      gave Plaintiff the impression that Defendant would hire Plaintiff for either of the


    positions.

            24.    On June 23, 2020, June 24, 2020 and June 26, 2020, Ms. Eisenbrei asked
 

     questions during separate interviews that placed Plaintiff at a disadvantage. Ms.
 
      Eisenbrei, on both occasions, vaguely described the positions. Ms. Eisenbrei


   instructed Plaintiff to apply for the Counsel position. Plaintiff left the conversation

      still unclear regarding the demands of both roles. Plaintiff also left the conversation



      unsure whether Plaintiff was still being actively considered for the Business and

   Legal Affairs position.


 
            25.    At each stage of the process, Ms. Agero provided guidance and support.

    Ms. Agero sometimes offered tips. Ms. Agero advised Plaintiff on how to proceed.
 
      Ms. Agero, however, paltered on several occasions.


         26.    In preparing a response to an email on June 24, 2020, Ms. Agero shared

      that the hiring manager for the role was Ms. Giguère. Ms. Agero recalled an important


   part of the role at Netflix, where typically managers are looking for someone with

      expertise in their role, is that Ms. Giguère is willing to train somebody. Ms. Agero


    explained that Rachel wants someone astute and dedicated to the learn the role. Ms.
 
      Agero opined that post-production and visual effects was one of those growth

                                                   

                                      COMPLAINT FOR DAMAGES - 7
      Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 8 of 18 Page ID #:8

      




      opportunities in the business, particularly in light of the circumstances. Ms. Agero

      opined again that so many post-production vendors are doing an immense amount of

      work for Netflix. Ms. Agero concluded that companies like Netflix and that there are


    not so many others with all the expertise in this area, which equals growth potential.

            27.    On June 24, 2020, with regards to responding to Ms. Eisenbrei regarding
 

     an interview that day, Ms. Agero provided insights on negotiating post-production
 
      deals and contracts, handling media processing, delivery and asset management and


   noted production equipment, studio logistics, and light and grip. In addition to calling

      on other areas of expertise.


         28.    On July 2, 2020, with regards to an interview scheduled with Ms.

      Giguère, Ms. Agero suggested that Plaintiff share with Ms. Giguère an interest in


 
      leading negotiations involving post-production deals with Technicolor globally.

 
            29.    On July 3, 2020, Ms. Agero advised Plaintiff on completing the drafting
 


      assignment provided by Ms. Eisenbrei. Ms. Agero shared that Ms. Giguère sought in

   an ideal candidate the ability to draft clearly and concisely. Ms. Agero explained, as a

      manager, Ms. Giguère expected an ideal candidate to take calculated risks and


   exercise good judgment.

            30.    Ms. Agero routinely provided Plaintiff assurances that Plaintiff’s hiring


    experience was favorable. For instance, on July 13, 2020, Ms. Agero shared with
 
      Plaintiff to “be patient at this point and trust Sabrina will respond when there is

                                                    

                                      COMPLAINT FOR DAMAGES - 8
      Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 9 of 18 Page ID #:9

      




      something to tell you. For sure no news is good news. Some people are taking some

      time off this month, sometimes it takes times to get responses and figure out next

      steps, etc.” Ms. Agero resolved by stating “that this is a long game.” Ms. Agero


    further reiterated that Plaintiff is building a relationship with Defendant’s Talent

      team. Plaintiff, still, felt disrespected. Plaintiff also was made to feel calm in the same
 

     instance.
 
            31.    Defendant then caused a three-week delay in Plaintiff’s interview


   schedule from June 26, 2020 until July 17, 2020. The delay related to Ms. Eisenbrei

      administering a drafting assignment. Plaintiff followed up during that time. Ms.



      Eisenbrei failed to respond.


            32.    On July 17, 2020, Defendant caused Plaintiff to receive a very


 
      challenging drafting assignment. Defendant intentionally set Plaintiff up to fail. The

    drafting assignment administered to Plaintiff explored a niche topic in the
 
      entertainment industry. Defendant acknowledged the assignment’s level of difficulty


   by granting Plaintiff an extension to complete the assignment without Plaintiff having

      to ask. Defendant caused Plaintiff to suffer emotional distress.


         33.    On July 30, 2020, during Plaintiff’s final interview, several interviewers

      asked Plaintiff questions that set Plaintiff up to fail. Others caused distractions.


    Defendant’s Vendor Relations Manager Joe DiBianca allowed his dog to bark
 
      throughout Plaintiff’s interview. Defendant’s Manager of Production Planning Ben

                                                     

                                       COMPLAINT FOR DAMAGES - 9
  Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 10 of 18 Page ID #:10

      




      Waller asked Plaintiff tough questions. Defendant’s Counsel of Visual Effects Masha

      Koltsov entered the chat with wet hair in a seductive fashion, which caused Plaintiff’s

      performance to suffer. Defendant’s Director, Business and Legal Affairs, Studio


    Operations Ajay Chanayil gave Plaintiff strange stairs.

            34.    However, one interviewer stood out. Defendant’s Director of Physical
 

     Production Legal Robin P. Samms was kind to Plaintiff. Ms. Eisenbrei on the other
 
      hand scoffed at Plaintiff during their interview. Ms. Eisenbrei also ended Plaintiff’s


   interview prematurely. Plaintiff felt demeaned.

            35.    Following the final interviews, on August 4, 2020, Defendant’s Talent


   Coordinator Noelle Ruiz prevented Plaintiff from sending follow-up emails to

      Plaintiff’s interviewers. Ms. Ruiz explained a desire to forward Plaintiff’s messages


 
      along to the team herself separately.

 
            36.    On August 9, 2020, Defendant then led Plaintiff on one final time. Ms.
 


      Agero, in response to Plaintiff’s message on the same day, shared that one final round

   of interviews were likely to occur. Defendant did not follow up with Plaintiff

      regarding either the Business and Legal Affairs or Counsel positions.



            37.    On January 22, 2021, Defendant rejected Plaintiff for the Business and

      Legal Affairs and Counsel positions. On that day, Ms. Agero followed up with


    Plaintiff on LinkedIn about a separate position on Defendant’s Legal team. Mr.
 
      Samms sought to fill a position. Ms. Agero suggested that Plaintiff apply for the

                                                   

                                      COMPLAINT FOR DAMAGES - 10
  Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 11 of 18 Page ID #:11

      




      Associate, Physical Production Legal position, which was not a legal position.

      Plaintiff failed to respond.


          B.       The United States Equal Employment Opportunity Commission’s

                     Los Angeles District Office Discriminated Against Plaintiff After

                     Rejection
 

 
            38.      Following Plaintiff’s rejection, the Los Angeles District Office of the
 
      Equal Employment Opportunity Commission (“EEOC”) sought to deprive Plaintiff of


   due process.

            39.      In April 2021, on one occasion, the EEOC prevented Plaintiff from


   scheduling an intake interview. This occurred after Plaintiff filed a charge of

      discrimination against Defendant.


          40.      The EEOC then, on several occasions, harassed Plaintiff with reminder
 
      emails. On April 9, 2021, April 10, 2021, April 11, 2021, and April 12, 2021, the
 

   EEOC sent Plaintiff reminders explaining that an intake interview was required to

      complete the filing process.


         41.      Following the harassing emails, on April 7, 2021, Plaintiff filed a signed

      charge against Defendant with the Los Angeles District Office’s Intake Supervisor


   Garrett Hoover. Mr. Hoover thereafter sought to impose further delays.
 

 



                                                     

                                       COMPLAINT FOR DAMAGES - 11
  Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 12 of 18 Page ID #:12

      




                                           CAUSE OF ACTION
                                     (For Race Discrimination in
                                   Violation of Title VII of the Civil
                                    Rights Act of 1964 by Plaintiff
                                       Justin H. Wilkes against
                                        Defendant Netflix, Inc.)
                                                       
           42.       Plaintiff repeats and realleges the foregoing allegations with the same
 
      force and effect as if fully set forth herein.

            43.       Plaintiff believes and alleges that race was a motivating factor in


   Defendant’s decision not to hire Plaintiff in January 2021.

                44.   Defendant subjected Plaintiff to discrimination as an applicant for the


   Business and Legal Affairs Associate, Strategic Knowledge Management position

      and Counsel, Post-Production and Studio Operations position. The Los Angeles
 

 
      District Office harassed and caused Plaintiff delays to follow.

              45.   Defendant’s conduct as alleged constitutes an unlawful employment

      practice in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e


   et seq.

             46.      Title VII of the Civil Rights Act of 1964 prohibits employment


   discrimination based on race. Section 703(a)(1), as codified in 42 U.S.C. § 2000e-

      2(a)(1) of the United States Code, provides that it shall be an unlawful employment
 
      practice for an employer:
 



                                                       

                                         COMPLAINT FOR DAMAGES - 12
  Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 13 of 18 Page ID #:13

      




                   “to fail or refuse to hire or to discharge any individual, or

                   otherwise to discriminate against any individual with respect to

                   his compensation, terms, conditions, or privileges of


                 employment, because of such individual’s race, color, religion,

                   sex, or national origin…”
 

     Provided in section 703(a)(2), as codified in 2000e-2(a)(2) of the United States
 
      Code, it is impermissible for an employer:

                   “to limit, segregate, or classify his employees or applicants for


                employment in any way which would deprive or tend to deprive

                   any individual of employment opportunities or otherwise


                adversely affect his status as an employee, because of such

                   individual’s race, color, religion, sex or national origin.”
 

 
      As previously described in section 703(a)(1), section 703(m) further emphasizes

    that:

                   “Except as otherwise provided in this title, an unlawful


                employment practice is established when the complaining party

                   demonstrates that race, color, religion, sex, or national origin


                was a motivating factor for any employment practice, even

                   though other factors also motivated the practice.”
 

 



                                                     

                                      COMPLAINT FOR DAMAGES - 13
  Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 14 of 18 Page ID #:14

      




            47.    In Griggs v. Duke Power Co., 401 U.S. 424, 429 (1971), the United States

      Supreme Court explained that:

                   “the language of Title VII makes plain the purpose of Congress


                 to assure equality of employment opportunities and to eliminate

                   those discriminatory practices and devices which have fostered
 

                  racially stratified job environments to the disadvantage of
 
                   minority citizens.”

      Griggs held that:


                “What is required by Congress is the removal of artificial,

                   arbitrary, and unnecessary barriers to employment when the


                barriers operate invidiously to discriminate on the basis of

                   racial or other impermissible classification.” Id. at 431.
 

 
            48.    The United States Supreme Court, in Texas Dep’t of Cmty. Affairs v.

    Burdine, 450 U.S. 248, 254 (1981), defined the burden of proof under Title VII of the

      Civil Rights Act of 1964. Id. at 248. To establish a prima facie case of disparate


   treatment, Burdine provided that:

                   “The plaintiff must prove by the preponderance of the evidence


                that [he] applied for an available position for which [he] was

                   qualified, but was rejected under circumstances which give rise
 
                   to an inference of unlawful discrimination.” Id. at 253.
 



                                                      

                                         COMPLAINT FOR DAMAGES - 14
  Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 15 of 18 Page ID #:15

      




            49.    In this case, Defendant’s refusal to hire Plaintiff for the Business and Legal

      Affairs Associate position and the Counsel position violated Title VII of the Civil Rights

      Act of 1964, 42 U.S.C. § 2000e et seq.


          50.    As proscribed in section 703(a)(1), Defendant engaged in an unlawful

      employment practice when Defendant refused to hire Plaintiff for the Business and Legal
 

     Affairs and Counsel positions separately around January 22, 2021 because of Plaintiff’s
 
      race as Black or African American. Plaintiff’s claim for discrimination arose when

      Defendant rejected Plaintiff after Ms. Agero’s comment around “struggling to be a better


   listener and ally to the Black community” on June 2, 2020 and Defendant’s Legal team’s

      decision to palter over hiring for both positions with Defendant.


         51.    Defendant impermissibly limited, segregated and classified Plaintiff as an

      applicant because of Plaintiff’s race. Defendant’s conduct deprived Plaintiff of the
 

 
      Business and Legal Affairs and Counsel opportunities. Defendant’s conduct resulted in

    Plaintiff being blackballed from Defendant’s organization, as forbidden by section

      703(a)(2).


         52.    Race was a motivating factor for Defendant’s employment practices against

      Plaintiff, as described in section 703(m).


         53.    Similar to Griggs, Defendant fostered a racially stratified job environment to

      Plaintiff’s disadvantage. Defendant caused Plaintiff to rely on Defendant’s assurances
 
      during Plaintiff’s hiring process. Defendant failed to assure equal employment
 



                                                    

                                      COMPLAINT FOR DAMAGES - 15
  Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 16 of 18 Page ID #:16

      




      opportunity in these instances. As a result, Defendant also failed to eliminate

      discriminatory practices likely motivated by the pandemic and the political climate of

      today.


             54.   Defendant sought to create artificial, arbitrary, and unnecessary barriers that

      prevented Plaintiff, as a member of a racial minority, from being selected for the
 

     Business and Legal Affairs Associate position and the Counsel position. The barriers
 
      imposed by Defendant, on numerous occasions, operated to invidiously discriminate

      based on Plaintiff’s race and, as a result, disproportionately impacted communities of


   color.

               55.   Plaintiff has suffered and will continue to suffer substantial losses in


   earnings and job benefits. Plaintiff has suffered and will continue to suffer mental and

      emotional distress, pain and suffering, all to Plaintiff’s damage in an amount to be proven
 

 
      at trial. Plaintiff was rendered sick, sore and disabled, both internally and externally, and

    has suffered numerous internal injuries, such as severe fright, shock, pain and discomfort.

      The exact nature and extent of said injuries are not known to Plaintiff, who will request


   leave of court to insert the same when ascertained. Plaintiff does not at this time know the

      exact permanence of said injuries, but is informed and believes, and thereon alleges, that


   some of Plaintiff’s injuries are reasonably certain to be permanent in character.


 

 



                                                      

                                        COMPLAINT FOR DAMAGES - 16
  Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 17 of 18 Page ID #:17

      




            56.    Defendant intentionally engaged in the unlawful employment practice

      described against Plaintiff. Plaintiff, therefore, is entitled to an award of punitive

      damages against Defendant.


          57.    Plaintiff has suffered damages and seeks all remedies available at law and in

      equity in an amount to be proven at trial.
 

                                      REQUEST FOR RELIEF
 
      WHEREFORE, Plaintiff demands judgment against Defendant as follows:


         1.     For affirmative action as may be appropriate.

            2.     For each offense in an amount that may be determined by a jury.


         3.     For a permanent injunction or other order to ensure full and fair

      consideration from Defendant if Plaintiff seeks similar employment in the future.


          4.     For compensatory damages, including back pay, lost wages and benefits,
 
      emotional and mental distress, medical and related expenses, and other pecuniary loss
 

   not presently ascertained according to proof in an amount to be determined at trial.

            5.     For punitive damages.


         6.     For prejudgment interest on all amounts claimed.


         7.     For any other equitable relief as the Court deems appropriate.


 

 



                                                      

                                       COMPLAINT FOR DAMAGES - 17
  Case 2:21-cv-05818-GW-MAA Document 1 Filed 07/15/21 Page 18 of 18 Page ID #:18

      



    

                                   DEMAND FOR JURY TRIAL
         Plaintiff hereby demands trial by jury of all issues so triable.

           


                                                        Respectfully submitted,
 

 
      DATED:       July 15, 2021                           JUSTIN H. WILKES
 
      

                                                   By: __________________________

                                                           JUSTIN H. WILKES    


            
   
   
   
    
    
    
   
   
   
   
   
   



 

 



                                                   

                                     COMPLAINT FOR DAMAGES - 18
